—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered May 27, 1997, convicting him of robbery in the second degree and criminal possession of a *557weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that a police officer’s testimony regarding the victim’s prior identification of the defendant as the perpetrator of the robbery constituted improper bolstering (see, People v Gray, 86 NY2d 10, 20; People v Udzinski, 146 AD2d 245). In any event, a proper foundation was laid for that testimony. The victim testified at the trial, which was held approximately eight months after the crime occurred, that he was “not sure now” if the defendant had been the person who had robbed him. Additionally, he testified that he identified the perpetrator at the scene of the crime and was certain that the person he identified was the person who robbed him. Thus, the police officer’s testimony did not constitute improper bolstering and was admissible (see, CPL 60.25; see also, People v Quevas, 81 NY2d 41, 42). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.